Remark
	This Office action has been issued in response to amendments filed on 06/26/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph M. Sauer on March 17, 2022 .
The application has been amended claims as follows:
17.	(Currently Amended) A method for operating a motor vehicle with at least one exterior camera, comprising:
recognizing whether the motor vehicle is to be put into operation before a driver gets into the motor vehicle by positive recognition of:
	determining, before the driver enters the motor vehicle, whether there is contamination with at least one of a predetermined degree of contamination or a predetermined type of contamination of the at least one exterior camera; and
	emitting at least one signal which, if the contamination is present, prompts the driver to clean the at least one exterior camera before the driver opens a door of the motor vehicle or takes a seat in the motor vehicle, 
wherein the at least one signal includes at least one first signal that is output via at least one external display means of the motor vehicle, 
wherein at least one external rear view device comprises the at least one external display means, and 
wherein at least one function of the motor vehicle including one or more of opening a door or driving off is blocked in case of certain contamination and detected start-up.

18. 	(Previously Presented) The method according to claim 17, further comprising triggering the contamination determination automatically or reading out of a memory a previously performed contamination determination, by at least one of: 
operating an unlocking device or access control device of the motor vehicle;
touching a door handle of the motor vehicle;
preheating or defrosting at least part of the motor vehicle; and
one or more of unfolding or extending a rear view device.

19.	(Previously Presented) The method according to claim 18, wherein the contamination determination is also performed by or can be triggered by at least one of:
expiration of a time period;
consumption of a certain amount of fuel of the motor vehicle;
detection of a certain distance travelled by the motor vehicle; and
recording of certain weather conditions.

20.	(Previously Presented) The method according to claim 17, wherein at least one degree of contamination is determined during the contamination determination by comparison with stored data.

21.	(Currently Amended) The method according to claim 17, wherein the at least one signal comprises at least one of a visual, acoustic, or vibration signal, wherein the at least one signal is 

22.	(Currently Amended) The method according to claim 17, further comprising: 
controlling of a cleaning device of at least one exterior camera in case of certain contamination and detected start-up.


23.	(Cancelled)

24.	(Currently Amended) The method according to claim 17, further comprising controlling of a movement device of the at least one exterior camera in case of certain contamination and detected start-up

25.	(Previously Presented) The method according to claim 20, wherein a signal is assigned to each specific degree of contamination, whereby different signals differ in at least one of intensity, frequency, timing, length, color, or place of dispatch.



26.	(Previously Presented) The method according to claim 17, wherein at least one of
at least one second signal is output via an operating device for the unlocking device or access control device; or
at least one third signal is output via one or more of a mobile telephone device or a smartphone.

27.	(Previously Presented) The method according to claim 26, wherein the indicating element is an indicator light on a key or transponder.

28.	(Currently Amended) The method according to claim 17, wherein at least a second a 

29.	(Currently Amended) A motor vehicle with at least one external rear view device, comprising 
at least one external display means; 
at least one exterior camera, and 
a control or regulating device which is configured to perform a method, comprising:
	recognizing whether the motor vehicle is to be put into operation before a driver gets into the motor vehicle by positive recognition of:
		determining, before the driver enters the motor vehicle, whether there is contamination with at least one of a predetermined degree of contamination or a predetermined type of contamination of the at least one exterior camera; and
		emitting at least one signal which, if the contamination is present, prompts the driver to clean the at least one exterior camera before the driver opens a door of the motor vehicle or takes a seat in the motor vehicle, 
	wherein the ate least one signal includes at least one first signal that is output via at least one external display means of the motor vehicle, 
	wherein at least one external rear view device comprises the at least one external display means, and
	wherein at least one function of the motor vehicle including one or more of opening a door or driving off is blocked in case of certain contamination and detected start-up.

30.	(Previously Amended) The motor vehicle of claim 29, wherein the display means comprises one or more of at least one light, at least one microphone, or at least one vibration generator.

31.	(Previously Amended) The motor vehicle according to claim 29, further comprising:
at least one transmission device for transmitting the at least one signal to at least one of:
	an unlocking device or access control device, 
	at least one operating device for the unlocking device or access control device, or 
	one or more of at least one mobile telephone device or at least one smartphone.

32. 	(Previously Presented) The motor vehicle according to claim 29, wherein the at least one external rear view device comprises an external camera.


Allowable Subject Matter
	Claims 17-22,24-32 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as AKIYAMA (US Pub No. 20160364620) directed to an outside recognition system configured to include a camera installed on a vehicle, to analyze an image from the camera, and to recognize surroundings of the vehicle based on an analysis result of the image from the camera comprises a dirtiness detection unit which determines, as at least one reference line, at least one line on a part of at least one object that does not change in the image from the camera even if the vehicle travels, determines an observation line that corresponds to each of the at least one reference line with the image from the camera. 
The prior art of record is different than the claimed invention because in the claimed invention the at least one signal includes at least one first signal that is output via at least one external display means of the motor vehicle, and wherein at least one external rear view device comprises the at least one external display means, and wherein at least one function of the motor vehicle including one or more of opening a door or driving off is blocked in case of certain contamination and detected start-up.
This in view of the other limitations of claim 17 result in the claimed invention being novel and non-obvious.  Similarly, for claim 29.  Accordingly claims 17-22,24-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687